The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on December 17, 2020.

Election of Group I, claims 1, 3, 5-19, 22-31 and 34-36 was made without traverse as noted in the previous office action, and affirmed in the reply filed on December 17, 2020.

Claims 32-33 are withdrawn from further consideration as being drawn to nonelected inventions there being no allowable generic or linking claim. 

The objection to claims 18 and 28 for minor informalities is withdrawn in view of Applicant’s amendment.   

The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.  

Claim Objections
Claim 5 is objected to because of the following informalities:  The status identifier of claim 5 should read as “(Previously presented),” not “Currently amended),” inasmuch as there is no amendment in the present claim.   Appropriate correction is required.
 

Claim Rejections - 35 USC § 112
Claims 7-8, 10-19, 22-27 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7-8, 10-17, 19 and 22 (see line 1 of each claim) are indefinite because these claims depend from “claim 0” which appears to be inadvertent because the original claims dated May 29, 2019 have correct dependencies from claim 1.   
	Claim 18, 23-27 and 34, which depend from claim 17, 22 and 19, respectively, inherit the same rejection as above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-18, 22-23 and 27-31 stand rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2009/0291282) hereinafter “Kitamura” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.
Kitamura teaches a water-soluble film, which is a polyvinyl alcohol film comprising a polyvinyl alcohol resin (A), wherein the water-soluble film has a time for dissolution in water at 20oC. of not more than 60 seconds in terms of a film thickness of 76 µm, preferably a water-necessary to use at least two kinds of plasticizers (B) in combination; in case where the plasticizer is one kind, there arise inconveniences that a sulfite-salt is precipitated on the film surface immediately after the film formation, the strength of the film is lowered, and the like (see paragraph [0062], page 4). Examples of the plasticizer (B) include glycerin, diethylene glycol, triethylene glycol, propylene glycol, dipropylene glycol, pentaerythritol, polyethylene glycol, polypropylene glycol, bisphenol A, bisphenol S, N-methylpyrrolidone, sorbitol (underlinings supplied; see paragraphs [0062-0066], page 4), among a few. In particular, the plasticizer comprises (1) a plasticizer (B1) having a molecular weight of less than 100 and three hydroxyl groups in the molecule, preferably glycerin; and (2) a plasticizer (B2) having a molecular weight of 100 to 200 and three or more hydroxyl groups in the molecule is preferred (see paragraphs [0063-0064], page 4). Please note that sorbitol reads on B2.  In the plasticizer (B) comprising the above plasticizer (B1) and plasticizer (B2), a content ratio of (B2) and (B1) (B2/B1: weight ratio) is preferably from 15/85 to 85/15, particularly preferably from 20/80 to 80/20, further preferably from 25/75 to 75/25 (see paragraph [0067], page 4). The content (total amount) of the plasticizer (B) in the film is from 5 to 50 parts by weight, preferably 10 to 40 parts by weight, more preferably 15 to 35 parts by weight, based on 100 parts by weight of the PVA resin (A) (which meets the amount recited in instant claims 6 and 7; underlining supplied; see paragraph [0068], page 4). The water-soluble The water-soluble film may comprise other water-soluble polymers like an unmodified PVA resin, among others (underlining supplied; see paragraph [0093], page 6), wherein the unmodified PVA resin includes polyvinyl alcohol homopolymer. The water-soluble film is useful for various packaging applications and the like, particularly an application for unit packaging of a chemical like a detergent (which reads on “surfactant” which reads on instant claim 29) and as agricultural chemical, in the form of granule, tablets, fine particle, powder, liquid, or the like (see paragraph [0094-0095], page 6), wherein the detergent can be a laundry detergent as suggested in paragraph [0100], page 7 (which reads on instant claim 28). In particular, the water-soluble film is useful for packaging a liquid detergent having a pH of 6 to 12, preferably 7 to 11, and a water amount of less than 10% by weight, preferably 0.1 to 7% by weight (which reads on instant claims 22-23, 27 and 30-31; see paragraph [0096], page 6). Kitamura also teaches a package of the chemical, wherein the chemical is packaged in a bag-form; the liquid chemical or powder chemical is sealed-packed with the water-soluble film (also reads on instant claim 30; see paragraphs [0098-0099], pages 6-7; claims 14-20). Kitamura, however, fails to specifically disclose: (1)  a unit packaging or bag-form packaging  comprising a water-soluble film comprising polyvinyl alcohol homopolymer that includes vinyl alcohol monomer units and plasticizers like dipropylene glycol, sugar alcohol and sorbitol; and a household care composition like liquid detergent as recited in claims 1, 3, 5 and 6; (2) the respective proportions of the dipropylene glycol, sorbitol and glycerin as recited in claims 9-14 and (3) the properties of the water-soluble film as required in claims 8 and 15. 
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a unit packaging or bag-form packaging  comprising a water-soluble film comprising polyvinyl alcohol homopolymer because Kitamura teaches that the water soluble film may comprise additional water-soluble polymers like unmodified PVA resin as disclosed in paragraph [0093], wherein the unmodified PVA resin is a polyvinyl alcohol homopolymer comprising vinyl alcohol monomer at least two kinds of plasticizer and glycerin, sorbitol and dipropylene glycol are some of the preferred or suitable plasticizers disclosed in paragraphs [0063]-[0064].
With respect to difference (2), considering that Kitamura teaches at least two kinds of plasticizers in paragraph [0062], and a content ratio of plasticizer (B2), e.g., sorbitol, and plasticizer (B1), e.g., glycerin, B2/B1: weight ratio preferably from 15/85 to 85/15, as disclosed in paragraph [0067], and another plasticizer like dipropylene glycol as disclosed in paragraph [0063], and a content (total amount) of the plasticizer being 5 to 50 parts by weight based on 100 parts by weight of the PVA resin (A) as disclosed in paragraph [0068], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the properties of the water-soluble film to overlap those recited because similar PVOH film materials and similar plasticizers have been utilized. 

Claims 24-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claims 1, 3, 5-18, 22-23 and 27-31 above, and further in view of Boutoille et al. (US 2009/0312220), hereinafter “Boutoille” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.
Kitamura teaches the features as discussed above. Kitamura, however, fails to disclose at least two compartments, a second compartment that is superposed on a first compartment and a pouch comprising at least three compartments. 
It is known from Boutoille, an analogous art, that detergent products are packaged in multi-compartment pouches comprising at least a first and a second compartment (see paragraph [0022], page 2), wherein the compartments can be separate, but are preferably conjoined in any suitable manner; most preferably the second and optionally third or subsequent compartments are superimposed on the first compartment (see paragraph [0024], page 2), and wherein a different composition is contained in each compartment, for example, the second compartment comprises a whitening agent that exhibits a hueing efficiency of at 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the package of Kitamura in the form of a multi-compartment pouch comprising a second compartment and a third compartment superimposed on a first compartment, the second compartment comprising a composition which comprises a whitening agent because said multi-compartment pouch provides separation of different compositions and the separation of the whitening agent provides a wash removal value in the range of from about 30% to about 95% as taught by Boutoille.

Claims 19 and 34-36 stand rejected under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claims 1, 3, 5-18, 22-23 and 27-31  above, and further in view of Denome et al. (US 2011/0189413), hereinafter “Denome” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience. 
	Kitamura teaches the features as discussed above. Kitamura, however, fails to disclose the polymer blend comprising a first partially hydrolyzed PVOH homopolymer and a second partially hydrolyzed PVOH homopolymer in about a 50wt%/50wt% ratio as recited in claim 34; the first partially hydrolyzed PVOH homopolymer having a 4% solution viscosity of about 13 cP as recited in claim 35; and the second hydrolyzed PVOH homopolymer having a 4% solution viscosity of about 23 cP as recited in claim 36.
	Denome, an analogous art, teaches packets or pouches used for contact with detergents, the packets or pouches comprising water-soluble films (see paragraph [0002], page 13 cP; and the second polymer having a viscosity of at least 20 cP or about 20 cP to about 25 cP, or about 23 cP (see paragraph [0010], page 1; paragraph [0039], page 3). The PVOH resin content of the film can have a degree of hydrolysis of at least 80%, 84% or 85% and at most about 92%, wherein the degree of hydrolysis is expressed as a percentage of vinyl acetate 
units converted to vinyl alcohol units (see paragraph [0035], page 3). In Table 2, Sample ID 2, a PVOH polymer 13-88 (partially hydrolyzed polyvinyl alcohol with a specified, nominal viscosity of about 13 cP) was added to another PVOH polymer 23-88 (partially hydrolyzed polyvinyl alcohol with a specified, nominal viscosity of about 23 cP) at a weight ratio of 50:50 (see Table 2 on page 12). The packets and pouches provide improved wet handling characteristics, improved cold water-solubility and suitable processability (see paragraph [002], page 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the PVA homoplymer resin in paragraph [0093] of  Kitamura with a polymer blend comprising a first partially hydrolyzed PVOH homopolymer and a second partially hydrolyzed PVOH homopolymer, e.g., 50:50 PVOH polymer 13-88: PVOH polymer 23-88 because said blend of PVOH polymers provide improved wet handling characteristics, improved cold water-solubility and suitable processability as taught by Denome. 



Double Patenting
Claims 1, 3, 5-18, 22-23 and 27-31 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,513,588 in view of Kitamura for the same reasons as set forth in the previous office action. 

Response to Arguments
Applicant's arguments filed on December 17, 2020 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1, 3, 5-18, 22-23 and 27-31 under 35 U.S.C. 103 as being unpatentable over Kitamura; the rejection of claims 24-26 under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claims 1, 3, 5-18, 22-23 and 27-31 above, and further in view of Boutoille; and the rejection of claims 19 and 34-36 under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claims 1, 3, 5-18, 22-23 and 27-31  above, and further in view of Denome; Applicant argues that although Kitamura discloses a number of plasticizers and indicates that “it is necessary to use at least two kinds of plasticizers (B) in combination,  Kitamura, para. [0062]-[0063], Kitamura does not teach or suggest a system having a first plasticizer (namely, dipropylene glycol), a second plasticizer as recited in present claim 1, and a third plasticizer in the particular combination as recited in present claim 1. Applicant further argues that dipropylene glycol (“DPG”), the first plasticizer of the present claims, do not fall into any of Kitamura’s preferred plasticizer systems, in part because DPG does not have three hydroxyl groups (see Kitamura, para. [0063]); and Kitamura’s suggested/preferred plasticizer 
The Examiner respectfully disagrees with the above arguments because Kitamura teaches at least two kinds of plasticizers B in the abstract, para. [0010] and para. [0062]; and dipropylene glycol, sorbitol and glycerin are some of the selections of plasticizer B as disclosed in paragraphs [0063] and [0064]. In para. [0063], Kitamura teaches plasticizer (B), particularly one at least comprising:  (1) a plasticizer (B1) having a molecular weight of less than 100 and three hydroxyl groups in the molecule; and (2) a plasticizer (B2) having a molecular weight of 100 to 200 and three or more hydroxyl groups in the molecule is preferred; and in para. [0064], as the plasticizer (B1), glycerin may be preferably mentioned. Please note that “sorbitol” reads on plasticizer (B2). Sorbitol has 6 OH and has a molecular weight of about 182.  While dipropylene glycol is not particularly preferred in plasticizer B1 or plasticizer B2, it is clear that dipropylene glycol is one of the selections of the generic plasticizer B in paragraph [0063]. All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the art, In re Snow and Steinhards,176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. 
	Applicant also argues that present claims 9, 10, 13, and 14 each recite, among other things, certain amounts of the first plasticizer (DPG), and the Office has not shown that Kitamura discloses such amounts of DPG, and not such amounts of DPG in a three-part 
The Examiner respectfully disagrees with the above arguments because as stated in the previous office action and as repeated in paragraph 10 above, considering that Kitamura teaches at least two kinds of plasticizers in paragraph [0062], and a content ratio of plasticizer (B2), e.g., sorbitol, and plasticizer (B1), e.g., glycerin, B2/B1: weight ratio preferably from 15/85 to 85/15, as disclosed in paragraph [0067], and another plasticizer like dipropylene glycol as disclosed in paragraph [0063], and a content (total amount) of the plasticizer being 5 to 50 parts by weight based on 100 parts by weight of the PVA resin (A) as disclosed in paragraph [0068], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
In view of the above responses to Kitamura, the secondary references to each of Boutoille and Denome are maintained for the reasons of record. 
arguendo, a prima facie case of obviousness has been established, the argument of obviousness is overcome by the surprising results present in the specification, for example in Examples 1 and 2, pp. 51-53, which show unexpected benefits of films having plasticizer systems according to the present claims. 
	The Examiner has carefully considered the showing in the specification, pp, 51-53, i.e., Examples 1 and 2, however, the showing is not commensurate in scope with the present claim 1. The showing is only true for dipropylene glycol, as the first plasticizer; sorbitol, as the second plasticizer; and glycerin, as the third plasticizer in their respective proportions with respect to the polyvinyl alcohol. Please note that the present claim 1 recites nine (9) selections of the second plasticizer, not just the sorbitol; and recites twelve (12) selections of third plasticizer, not just glycerin, and no proportions of each of the plasticizers, hence, the showing is not commensurate in scope with the present claims.  
	With respect to the rejection of claims 1, 3, 5-18, 22-23 and 27-31 on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,513,588 in view of Kitamura, Applicant stated that upon indication of allowable subject matter, the Applicant will consider filing a terminal disclaimer if necessary.
	The above nonstatutory double patenting rejection is maintained until such time Applicant submits a timely filed terminal disclaimer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761